Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claims 1-20 is the inclusion therein of the limitations of a controller configured to: determine an original conveyance distance based on image data stored in the memory; determine, based on the image data, whether a particular code image is to be recorded on the recording medium, the particular code image being formed with a plurality of printed regions and a plurality of non-printed regions, the particular code image including a first region and a second region, the first region being a region prohibited from being formed with the defective ejection port, the second region being a region other than the first region; in response to determining that the particular code image is to be recorded on the recording medium, determine, based on the image data and on the identification information of the defective ejection port, whether the first region is to be formed with liquid ejected from the defective ejection port assuming that the recording medium is conveyed by the original conveyance distance in conveyance processing; in response to determining that the first region is to be formed with liquid ejected from the defective ejection port, determine a shortened conveyance distance shorter than the original conveyance distance, the shortened conveyance distance being determined such that the defective ejection port is located at a position corresponding to the second region with respect to the conveyance direction; perform shortened conveyance processing of controlling the conveyor to convey the recording medium in the conveyance direction by the shortened conveyance distance; and after performing the shortened conveyance processing, control the carriage to cause the head to move in the main scanning direction and control 
Prior art of record to U.S. Patent Application Pub. No.2018/0065359 to Yamaguchi is considered to be the closest prior art which discloses the control unit moving the printing position of the two-dimensional barcode so that a movement distance of the two-dimensional code is minimum.
U.S. Patent 8,272,707 to Kashimoto (col.2, lines 30-39; fig.10) is considered to be the pertinent prior art which discloses print modes is generally selected once for an entire file or for individual pages of the image data file to be printed, the print mode will be selected referenced to one of the images Q1 to Q4, wherein Q2 corresponds to the barcode area. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	

Primary Examiner, Art Unit 2853

November 6, 2021